Citation Nr: 0326808	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-08 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland




THE ISSUE

Entitlement to service connection for back disorder.




ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The appellant had active service from February 1963 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection.

The October 2001 rating decision also denied the appellant's 
application for a compensable rating for his infectious 
hepatitis residuals, with which he submitted a November 2001 
notice of disagreement (NOD).  In the appellant's July 2002 
substantive appeal, however, he limited his appeal to the 
issue of service connection for his back disorder.  The issue 
of a rating for hepatitis has not been certified to the 
Board, and without a substantive appeal, that issue is not 
before the Board.


REMAND

The service medical records (SMRs) reflect an August 1964 
entry wherein the appellant presented with multiple facial 
lacerations and abrasions as a result of an automobile 
accident.  The SMRs reflect another entry approximately two 
weeks later wherein the appellant presented with complaints 
of back pain and possible radiation to the knee.  He was 
referred to the orthopedic clinic.  The SMRs do not reflect 
any further entries of complaints, findings, or treatment, 
for a back disorder, to include any record of an orthopedic 
examination.

A June 2000 VA treatment note reflects that the appellant 
reported that his back has bothered him continuously since 
the 1964 accident, and that he has received treatment from 
multiple chiropractors over the years.  Further, he denied 
any injury or trauma subsequent to the 1964 accident.  After 
reviewing the appellant's history, the results of an 
screening examination earlier in the month, and performing 
his own examination of the appellant, a rheumatologist 
rendered an assessment of probable post-traumatic lumbosacral 
degenerative disc disease with lower back pain.  He did not 
render an opinion as to etiology.  It is not noted whether 
the claims folder was available.  There are physical 
examinations on file from 1971 and 1973, which did not 
include pertinent complaints.

While it is not indicated that any information has been 
returned, the notice letters have been sent to an address in 
Maryland.  The Board also notes that the appellant's NOD and 
substantive appeal each reflect a different return address.  
The appellant's substantive appeal reflects a return address 
located in the state of Florida.  In light of these events, 
the Board is inclined to accord the appellant the benefit of 
the doubt and extend an additional opportunity for him to 
receive assistance with developing his claim.

The RO provided the appellant notice of the VCAA in a July 
2001 letter.  In a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103.  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO shall endeavor to contact the 
appellant and again request that he 
identify all private providers who have 
treated him for his back disorder.  The 
RO shall then obtain any and all 
treatment records identified by the 
appellant.  His assistance is to be 
requested as needed.

3.  After the above is complete, and 
whether additional records are located or 
not, the RO shall schedule the appellant 
for appropriate medical examination(s) to 
determine the nature and extent of his 
back disorder.  Request the examiner(s) 
to provide an opinion on the etiology of 
the appellant's back disorder and to 
opine whether it is as likely as not that 
the appellant's current back disorder is 
related to the 1964 automobile accident, 
the natural aging process, or some other 
etiology.  In that regard, the claims 
folder should be provided for review 
before the opinion is entered.  If the 
examiner(s) cannot render an opinion 
other than on the basis of speculation or 
mere conjecture, please state so for the 
record.

4.  After the all of the above is 
complete, the RO shall review all 
evidence obtained since the statement of 
the case (SOC).  If the benefit sought on 
appeal remains denied, the RO shall issue 
the appellant a supplemental SOC and, if 
all is in order, return the case to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




